             Case 2:20-cv-01036-EFB Document 3 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY R. TURNER,                                    No. 2:20-cv-1036-EFB P
12                           Petitioner,
13              v.                                          ORDER
14    YOLO COUNTY COURT
      COMMISSIONER,
15
                             Respondent.
16

17

18             Petitioner, a state prisoner proceeding without counsel, has filed a “notice of appeal,”

19   which the court construes as a writ of habeas corpus pursuant to 28 U.S.C. § 2254. However, he

20   has neither filed an application for leave to proceed in forma pauperis nor paid the required filing

21   fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity to

22   either submit a request to proceed in forma pauperis or submit the appropriate filing fee.

23             In accordance with the above, IT IS HEREBY ORDERED that:

24             1. Petitioner shall submit, within thirty days from the date of this order, a request to

25                   proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to comply

26                   with this order may result in this action being dismissed; and

27   /////

28   /////
        Case 2:20-cv-01036-EFB Document 3 Filed 05/26/20 Page 2 of 2

 1         2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2             form used by this district.
 3   Dated: May 26, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
